                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

____________________________________
                                             )
UNITED STATES OF AMERICA                     )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Civil Action No. 2:18-cv-00343-PP
                                             )
OZAUKEE COUNTY, WISCONSIN,                   )
                                             )
                                             )
               Defendant.                    )
                                             )
                                             )

                            PARTIES’ STIPULATION OF DISMISSAL

       Plaintiff United States of America and Defendant Ozaukee County, Wisconsin, through

their undersigned counsel, having reached a negotiated settlement, hereby jointly stipulate to the

dismissal with prejudice of the above-captioned action against Defendant Ozaukee County,

pursuant to Federal Rules of Civil Procedure 41(a)(1)(A) (ii). Accordingly, the Parties request

entry of the proposed Order of Dismissal attached hereto.

       DATED AND ENTERED this 3rd day of May 2019.


Agreed and consented to by:


Attorneys for Plaintiff United States of America:

ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division


BY:
DELORA L. KENNEBREW
Chief



            Case 2:18-cv-00343-PP Filed 05/03/19 Page 1 of 3 Document 35
Employment Litigation Section
Civil Rights Division

/s/ Louis Whitsett
LOUIS WHITSETT (DC Bar No. 257626)

/s/ Sonya Sacks
SONYA SACKS (VA Bar No. 30167)
Senior Trial Attorneys
United States Department of Justice
Civil Rights Division
Employment Litigation Section, PHB 4038
950 Pennsylvania Avenue, NW
Washington, DC 20530
(202) 305-0942 (phone)
(202) 514-1005 (facsimile)
Louis.Whitsett@usdoj.gov
Sonya.Sacks@usdoj.gov

MATTHEW D. KRUEGER
United States Attorney
Eastern District of Wisconsin

BY:

/s/ Michael A. Carter
MICHAEL A. CARTER (WI Bar No. 1090041)
Assistant United States Attorney
Eastern District of Wisconsin
517 Wisconsin Avenue
Milwaukee, Wisconsin 53202
(414) 297-4101 (phone)
(414) 297-4397 (facsimile)
Michael.A.Carter@usdoj.gov

Attorneys for Defendant Ozaukee County, Wisconsin

/s/ Ronald S. Stadler
RONALD S. STADLER (WI Bar No. 1017450)

/s/ Jonathan E. Sacks
JONATHAN E. SACKS (WI Bar 1103204)
Jackson Lewis, P.C.
330 Kilbourn Avenue, Suite 560
Milwaukee, Wisconsin 53202
(414) 944-8925 (phone)

                                            2

          Case 2:18-cv-00343-PP Filed 05/03/19 Page 2 of 3 Document 35
(414) 944-8901 (facsimile)
Ronald.Stadler@jacksonlewis.com
Jonathan.Sacks@jacksonlewis.com

                                    ________________


                              CERTIFICATE OF SERVICE


I hereby certify that, on May 3, 2019, a true and correct copy of the Parties’ Stipulation of
Dismissal was served upon the attorney(s) of record in this case via the Court’s Case
Management Electronic Case Filing System.

                                          Attorney for Plaintiff United States of America

                                          /s/ Louis Whitsett
                                          LOUIS WHITSETT
                                          DC Bar No. 257626
                                          U.S. Department of Justice
                                          Civil Rights Division
                                          Employment Litigation Section
                                          950 Pennsylvania Avenue, NW
                                          Washington, DC 20530
                                          Telephone: (202) 305-0942
                                          Facsimile: (202) 514-1005
                                          Email: Louis.Whitsett@usdoj.gov




                                             3

          Case 2:18-cv-00343-PP Filed 05/03/19 Page 3 of 3 Document 35
